2:19-cv-03583-BHH         Date Filed 07/21/21        Entry Number 55       Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

                                      )
HYPER HEALING, LLC and                )              Civil Action No. 2:19-cv-03583-BHH
TRIDENT PAIN CENTER, LLC              )
                                      )
       Plaintiffs/Counter-Defendants,
                                      )
                                      )
v.
                                      )
ERIC SHAPIRO                          )                Confidentiality Order
                                      )
       Defendant/Counter-Plaintiff/   )
       Third-Party Plaintiff          )
v.                                    )
                                      )
Dr. JOSEPH E. NOLAN, individually )
       Third-Party Defendant          )
_______________________________ )

Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that certain

discovery material is and should be treated as confidential, and have agreed to the terms of this

order; accordingly, it is this 21st day of July, 2021 ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents. Inadvertent or

unintentional production of documents without prior designation as confidential shall not be
                                                 2
2:19-cv-03583-BHH          Date Filed 07/21/21        Entry Number 55      Page 2 of 13




deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Depositions.     Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

       shall not be used or disclosed by the parties or counsel for the parties or any other persons

       identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

       conducting the litigation in which the documents were disclosed (including any appeal of

       that litigation). The parties shall not disclose documents designated as confidential to

       putative class members not named as plaintiffs in putative class litigation unless and until

       one or more classes have been certified.

1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.

                                                  3
2:19-cv-03583-BHH            Date Filed 07/21/21       Entry Number 55     Page 3 of 13




       b.     Limited Third Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any documents designated CONFIDENTIAL

       under the terms of this Order to any other person or entity except as set forth in

       subparagraphs (1)-(5) below, and then only after the person to whom disclosure is to be

       made has executed an acknowledgment (in the form set forth at Attachment B hereto),

       that he or she has read and understands the terms of this Order and is bound by it. Subject

       to these requirements, the following categories of persons may be allowed to review

       documents which have been designated CONFIDENTIAL pursuant to this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

              for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent

              counsel shall certify that the specifically named individual party or employee’s

              assistance is necessary to the conduct of the litigation in which the information is

              disclosed 2;

              (3)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

              “experts”) employed by the parties or counsel for the parties to assist in the

              preparation and trial of the lawsuit; and

              (5)     other persons only upon consent of the producing party or upon order of

              the court and on such conditions as are agreed to or ordered.

2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.

                                                   4
2:19-cv-03583-BHH          Date Filed 07/21/21       Entry Number 55      Page 4 of 13




       c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

       prevent unauthorized disclosure of documents designated as Confidential pursuant to the

       terms of this order.     Counsel shall maintain a record of those persons, including

       employees of counsel, who have reviewed or been given access to the documents along

       with the originals of the forms signed by those persons acknowledging their obligations

       under this Order.

       d.     Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

       referred to collectively as “copies”), of documents designated as Confidential under this

       Order or any portion of such a document, shall be immediately affixed with the

       designation “CONFIDENTIAL” if the word does not already appear on the copy. All

       such copies shall be afforded the full protection of this Order.

       6.     Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to ensure that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal pursuant to the procedural steps

set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the

relevant jurisdiction. Absent extraordinary circumstances making prior consultation impractical

or inappropriate, the party seeking to submit the document to the court shall first consult with

counsel for the party who designated the document as confidential to determine if some measure

less restrictive than filing the document under seal may serve to provide adequate protection.

This duty exists irrespective of the duty to consult on the underlying motion. Nothing in this
                                                 5
2:19-cv-03583-BHH          Date Filed 07/21/21        Entry Number 55      Page 5 of 13




Order shall be construed as a prior directive to the Clerk of Court to allow any document be filed

under seal. The parties understand that documents may be filed under seal only with the

permission of the court after proper motion pursuant to Local Civil Rule 5.03.

       7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with

       the party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not

       entitled to confidential treatment shall give written notice to the party who affixed the

       designation of the specific basis for the challenge. The party who so designated the

       documents shall have fifteen (15) days from service of the written notice to determine if

       the dispute can be resolved without judicial intervention and, if not, to move for an Order

       confirming the Confidential designation.

       c.      Notwithstanding any challenge to the designation of documents as confidential,

       all material previously designated CONFIDENTIAL shall continue to be treated as

       subject to the full protections of this Order until one of the following occurs:

               (1)     the party who claims that the documents are confidential withdraws such

               designation in writing;

               (2)     the party who claims that the documents are confidential fails to move

               timely for an Order designating the documents as confidential as set forth in

               paragraph 9.b. above; or
                                                  6
2:19-cv-03583-BHH       Date Filed 07/21/21       Entry Number 55       Page 6 of 13




            (3)     the court rules that the documents should no longer be designated as

            confidential information.

     d.     Challenges to the confidentiality of documents may be made at any time and are

     not waived by the failure to raise the challenge at the time of initial disclosure or

     designation.

     9.     Treatment on Conclusion of Litigation.

     a.     Order Remains in Effect. All provisions of this Order restricting the use of

     documents designated CONFIDENTIAL shall continue to be binding after the conclusion

     of the litigation unless otherwise agreed or ordered.

     b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

     conclusion of the litigation, including conclusion of any appeal, all documents treated as

     confidential under this Order, including copies as defined above (¶5.d.) shall be returned

     to the producing party unless: (1) the document has been entered as evidence or filed

     (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu of

     return; or (3) as to documents containing the notations, summations, or other mental

     impressions of the receiving party, that party elects destruction. Notwithstanding the

     above requirements to return or destroy documents, counsel may retain attorney work

     product including an index which refers or relates to information designated

     CONFIDENTIAL so long as that work product does not duplicate verbatim substantial

     portions of the text of confidential documents.         This work product continues to be

     Confidential under the terms of this Order. An attorney may use his or her work product

     in a subsequent litigation provided that its use does not disclose the confidential

     documents.



                                              7
2:19-cv-03583-BHH           Date Filed 07/21/21       Entry Number 55   Page 7 of 13




           10.   Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

           11.   No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           12.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.



IT IS SO ORDERED.
                                                        s/ Bruce Howe Hendricks
                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE

July 21, 2021 Charleston,
South Carolina




                                                  8
2:19-cv-03583-BHH         Date Filed 07/21/21        Entry Number 55      Page 8 of 13




                               ATTACHMENT A
                  CERTIFICATION BY COUNSEL OF DESIGNATION
                      OF INFORMATION AS CONFIDENTIAL

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


HYPER HEALING, LLC and                   )   Civil Action No. 2:19-cv-03583-BHH
TRIDENT PAIN CENTER, LLC
                                         )
        Plaintiffs/Counter-Defendants,
                                         )
v.
                                         )
ERIC SHAPIRO                                  Certification by Counsel of Designation
                                         )        of Information as Confidential
       Defendant/Counter-Plaintiff/
       Third-Party Plaintiff             )
v.
                                  )
Dr. JOSEPH E. NOLAN, individually
       Third-Party Defendant      )
_______________________________

       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

       ❑       I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

       ❑       I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in
               which I conduct the majority of my practice is [state in which I practice most]
               where my Bar number is [that state's Bar #]. I understand that by completing this
               certification I am submitting to the jurisdiction of the United States District Court
               for the District of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                 9
2:19-cv-03583-BHH   Date Filed 07/21/21    Entry Number 55    Page 9 of 13




                                                 Signature of Counsel

                                                 [Printed Name of Counsel [A]]
                                                 Printed Name of Counsel




                                      10
2:19-cv-03583-BHH           Date Filed 07/21/21        Entry Number 55   Page 10 of 13




                                       ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                                    AND
                            AGREEMENT TO BE BOUND

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


HYPER HEALING, LLC and                   )    Civil Action No. 2:19-cv-03583-BHH
TRIDENT PAIN CENTER, LLC
                                         )
        Plaintiffs/Counter-Defendants,
                                         )
v.
                                         )
ERIC SHAPIRO                                  Acknowledgment of Understanding
                                         )       and
       Defendant/Counter-Plaintiff/           Agreement to be Bound
       Third-Party Plaintiff             )
v.
                                  )
Dr. JOSEPH E. NOLAN, individually
       Third-Party Defendant      )
_______________________________


       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


                                                  11
2:19-cv-03583-BHH     Date Filed 07/21/21        Entry Number 55    Page 11 of 13




Date: [date attachment B signed]                        [Signature [attachment B]]
                                                        Signature




                                            12
2:19-cv-03583-BHH         Date Filed 07/21/21         Entry Number 55     Page 12 of 13




                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


HYPER HEALING, LLC and                   )    Civil Action No. 2:19-cv-03583-BHH
TRIDENT PAIN CENTER, LLC
                                         )
        Plaintiffs/Counter-Defendants,
                                         )
v.
                                         )
ERIC SHAPIRO                                  Certification of Counsel
                                         )        of
       Defendant/Counter-Plaintiff/           Need for Assistance of Party/Employee
       Third-Party Plaintiff             )
v.
                                         )
Dr. JOSEPH E. NOLAN, individually
       Third-Party Defendant      )
_______________________________

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: [date attachment C signed]                             [Signature [attachment C]]
                                                 13
2:19-cv-03583-BHH   Date Filed 07/21/21        Entry Number 55    Page 13 of 13




                                                      Signature




                                          14
